WALKER, Chief Justice.
On the 26th day of September, 1940, this case was regularly submitted on briefs and oral argument. On this the 14th day of October, 1940, the parties, appellant and appellees, have filed an agreement settling all issues in the case and apportioning the damages on the agreed settlement among the minor plaintiffs. All other plaintiffs were denied recovery by the judgment of the lower court, from which they did not perfect their appeal.
The prayer of appellant and appellees that this agreed settlement be approved is hereby granted, and it is ordered that judgment be duly entered as per the agreement on file in this court, duly executed by all parties at interest.